IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00464-CV

LARECE WYATT,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2006-330-C2


                           MEMORANDUM OPINION

       Appellant Larece Wyatt filed this appeal at the earliest on December 9, 2019, the

date he signed his notice of appeal. Appellant is appealing the trial court’s order denying

his “Motion for Relief of Court Appointed Attorney’s Fees, Cost and Recuperation of

Funds (Pro Se)” that was signed on September 19, 2019.

       The notice of appeal is untimely; it must have been filed within thirty days after

the trial court’s ruling. TEX. R. APP. P. 26.1. Any motion for extension of time to file the
notice of appeal must have been filed within fifteen days after the deadline for filing the

notice of appeal. See id. R. 26.3.

        By letter dated December 19, 2019, the Clerk of this Court notified Appellant that

this appeal was subject to dismissal for want of jurisdiction because it appeared that the

notice of appeal was untimely. The Clerk of this Court notified Appellant that the Court

may dismiss the appeal unless, within ten days from the date of the letter, Appellant

showed grounds for continuing the appeal. Appellant has not done so.

        Because our jurisdiction depends on a timely notice of appeal and because

Appellant’s notice of appeal is untimely, we dismiss this appeal for want of jurisdiction.

See id. R. 42.3(a); Howell v. Tarrant Cty., 301 S.W.3d 840, 843 (Tex. App.—Fort Worth 2009,

pet. denied) (“A timely-filed notice of appeal confers jurisdiction on this court, and absent

a timely filed notice of appeal, we must dismiss the appeal.” (citing Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997)). Appellant’s application to proceed in forma pauperis

filed on December 27, 2019 is also dismissed.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed January 15, 2020
[CV06]




Wyatt v. State                                                                         Page 2